Citation Nr: 1411958	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  14-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1951 to May 1955.  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he maintains is related to jet engine and other military noise exposure during service, and VA examination in November 2012 confirms a current diagnosis of bilateral sensorineural hearing loss and tinnitus, which the examiner stated is noise induced.  The question then is whether the Veteran's hearing loss and tinnitus is related to service.

Preliminarily, the Board notes that in-service medical records, which arguably show that the Veteran's hearing was within normal limits, are not dispositive as to whether the Veteran suffered from diminished hearing during service since the only gauge of the Veteran's hearing capacity during service was subjective "whispered voice" testing.  Whispered voice testing is not only subjective, it cannot identify threshold shifts.  It therefore does not serve as reliable evidence of normal hearing or hearing impairment.  The Board will therefore consider whether other evidence supports or belies incurrence during service.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

The Veteran contends that he has suffered from hearing loss and ringing in the ears since service, and there is no evidence of record that refutes this assertion.  Indeed, post-service employment audiometric records dating from 1955 show bilateral hearing loss from 500 to 4000 Hertz, and conversion of this 1965 (pre-1967) ASA data to ISO (ANSI) units results in compensable loss, per VA standards, since July 1955.  Based on this evidence the criteria for a grant of service connection for hearing loss under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) are met.  

Although a 2012 VA examiner opined that the Veteran's hearing problems were likely not due to service because the Veteran's in-service jet engine noise exposure was buffered by a wall and because whispered voice testing was normal during the Veteran's 1955 separation examination, the examiner made no mention of the post-service audiometric evidence which, unlike whispered voice results, is reliable.  Therefore, and according the Veteran all reasonable doubt, the Board finds that service connection for bilateral hearing loss under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), and service connection for tinnitus on a direct basis, is warranted.    

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


